OPINION
OPINION OF THE COURT
MORROW, Chief Judge.
This is a petition by the plaintiffs for an order directing the defendants to vacate the land Apolima and the dwelling house thereon, in the western part of Leone. Apolima was formerly an island south of the land Tutu. It is the communal family land of the Olo Family of Leone. On October 12, 1933 Chief Olo leased the island to Henry Forsgren for 20 years. Sometime thereafter Forsgren built a dwelling house on it and filled in the area between the island and the land Tutu so that Apolima ceased to be an island. This lease from Chief Olo to Forsgren is recorded in Vol. II, Register of Native Leases, pages 37-38.
On June 4, 1945 Forsgren and his wife executed an assignment of the lease to Mrs. Oilau Payes, which assign*284ment is recorded in Vol. Ill Register of Miscellaneous p. 119. On the same day Forsgren and his wife also executed a bill of sale of the dwelling house which Forsgren had built on Apolima to Mrs. Oilau Payes, the assignee of the lease. The bill of sale is recorded in Vol. Ill Register of Miscellaneous P. 118.
On March 11, 1947 Mrs. Oilau Payes assigned the lease to Gladys Pritchard (now plaintiff Mrs. Gladys Picon). This assignment is recorded in Vol. Ill Register of Miscellaneous P. 151. Also on March 11, 1947 Mrs. Oilau Payes executed a bill of sale of the dwelling house to Gladys Pritchard, which bill of sale is recorded in Vol. Ill Register of Miscellaneous P. 150.
About 1952 the dwelling house of Mrs. Faalanu Pritchard, a widow and the aunt by marriage of Gladys Pritchard, burned down. At the same time most of .the personal belongings of Faalanu and the four of her daughters then living with her were burned. They were homeless. Frank W. Pritchard, Gladys’ father, after caring for Faalanu and her daughters for about a month at his home, gave Faalanu permission to live in the dwelling house on Apolima rent free. Gladys was in the States at the time and upon learning what her father had done with her house gave her approval. Faalanu’s four daughters went to Apolima to live with her.
Faalanu continued to occupy the house until her death in December 1956. Prior to her death, defendant Taetafea, Faalanu’s mother, visited Faalanu at Apolima at various times, some of the visits being quite extended. Also prior to her death two of the daughters had left Apolima to live in the States. Shortly after her death the other two left for the States.
When Faalanu’s body was returned from the Samoan Hospital to Leone for burial defendant Taetafea was brought from Pago Pago to Apolima to attend her daugh*285ter’s funeral. Since the funeral she has continued to occupy the premises; lately with the other three defendants.
Plaintiff Gladys Picon, nee Gladys Pritchard, returned to American Samoa from the States in August 1956. Sometime after the death of her aunt Faalanu, she asked Taetafea to vacate the premises in order that she might effect some repairs on .the house and then move into it with her children. Later Taetafea and the other defendants were given notice to vacate hut have refused to do so.
Prior to the institution of this action Chief Olo executed a new lease of Apolima to plaintiff Gladys Picon. The lease has not yet been approved by the Governor. This, however, is immaterial as far as this action is concerned since Chief Olo has joined Gladys Picon as a plaintiff.
It is clear to us from the evidence that Apolima is the communal family land of the Olo Family represented by its matai Chief Olo and that the title to the house passed to Gladys Pritchard, now plaintiff Gladys Picon, in 1947 in virtue of the bill of sale from Mrs. Oilau Payes. Defendants are not the owners of the property involved and have no interest thereon. They have no right to continue to occupy the premises. Notices to quit having been given to the defendants, judgment must go against them.
It should be stated here that Taetafea is a very old woman, blind and unable to look after herself. The other three defendants are young women and they are taking care of Taetafea.
The Samoan judges are of the opinion, since Taetafea is a blind woman, aged and helpless, that, for humanitarian reasons, the defendants should have 15 days within which to vacate the premises. In view of conditions in American Samoa, the writer of this opinion concurs with that view.
Accordingly an order will be issued requiring the defendants to vacate Apolima and the dwelling house thereon within 15 days.
*286Costs in the sum of $10.00 are hereby assessed against defendants Taetafea, Maselina, Mareta and Talasu, each of them to pay $2.50. All costs are to be paid within 30 days.